Name: Council Directive 82/893/EEC of 21 December 1982 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  means of agricultural production;  health
 Date Published: 1982-12-31

 Avis juridique important|31982L0893Council Directive 82/893/EEC of 21 December 1982 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease Official Journal L 378 , 31/12/1982 P. 0057 - 0057 Finnish special edition: Chapter 3 Volume 15 P. 0214 Swedish special edition: Chapter 3 Volume 15 P. 0214 COUNCIL DIRECTIVE of 21 December 1982 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease (82/893/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Directive 64/432/EEC (3), as last amended by Directive 82/61/EEC (4), lays down the conditions to be met, as regards health, by live cattle and pigs intended for intra-Community trade; Whereas, in view of the development of foot-and-mouth disease and swine vesicular disease in the Community, the Community measures provided for in Articles 4a and 4b of Directive 64/432/EEC should be retained for an additional period ; whereas, in addition, if foot-and-mouth disease occurs accidentally in a limited part of the territory of a Member State, the right to apply the provisions in question must be retained if the disease is eliminated; Whereas Directive 72/461/EEC (5), as last amended by Directive 81/476/EEC (6), lays down the conditions to be met, as regards health, by animals whose meat is intended for intra-Community trade; Whereas, having regard to the trend of foot-and-mouth disease in the Community, the Community measures provided for by Article 13 of Directive 72/461/EEC should be retained, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/432/EEC is hereby amended as follows: 1. in the first subparagraph of Article 4a, the date"31 December 1982" shall be replaced by"31 December 1983"; 2. in Article 4b: (a) in the first and second subparagraphs,"31 December 1982", shall be replaced by"31 December 1983"; (b) the following paragraph shall be added: "This Article shall continue to apply to: (i) the Member States defined in theintroductory part of the first paragraphwhere foot-and-mouth disease hasoccurred in a limited part of their territoryand has been eliminated, (ii) the Member States defined in points Aand B of the first paragraph wherefoot-and-mouth disease has occurred ina limited part of their territory and hasbeen eliminated." Article 2 In Article 13 of Directive 72/461/EEC, the date "31 December 1982" shall be replaced by "31 December 1983". Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1983. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER (1) Opinion delivered on 17 December 1982 (not yet published in the Official Journal). (2) Opinion delivered on 17 December 1982 (not yet published in the Official Journal). (3) OJ No 121, 29.7.1964, p. 1977/64. (4) OJ No L 29, 6.2.1982, p. 13. (5) OJ No L 302, 31.12.1972, p. 24. (6) OJ No L 186, 8.7.1982, p. 20.